                              LAW OFFICES OF DAVID YAN
                                 ATTORNEY AT LAW
Members of NY & PA Bars                                                  Direct Dial: (718) 888-7788
                                                                Email: davidyanlawoffice@gmail.com

January 3, 2020

VIA ECF

Honorable Judge Katherine Polk Failla

                                                           MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 618
New York, NY 10007
Tel.: (212) 805-0290/4570
Email: Failla NYSDChambers@nysd.uscourts.gov

                RE:      Letter Motion to Extend Due Day for One Week to Move or Answer
                         Luigi GiRotto v. LXC Inc., et al., 1:19-cv-02858-KPF

Dear Honorable Judge Katherine Polk Failla:

I represent Defendant LXC, Inc. in this case.

The Court set the due day on 1/6/2020 for Defendants to move or answer.

Since I have been sick for more than two weeks due to flu and cold, I request the Court to extend
the due date on 1/6/2020 for one week until 1/13/2020 for Defendant LXC, Inc. to answer or
move. Co-defendant’s counsel knew about my situation.

I have contacted the Plaintiff’s counsel; but have not received any response yet. I do not know
his position with respect to the request for extension.

If the Court grants Defendant LXC, Inc.’s request to extend the due date for one week, please re-
set due dates for responses and reply as follows:

Response due to 2/11/2020
Reply due to 2/28/2020

Thank you for Your Honor’s time and attention in this matter.

Respectfully submitted,

/s/ David Yan
David Yan


cc.: B. Bradley Weitz, Esq., Joseph DiPalma, Esq. (via CM/ECF)




                      136-20 38TH AVENUE  SUITE 11E  FLUSHING  NEW YORK 11354
Application GRANTED. Defendants' time to answer or move is hereby extended to
January 13, 2020, with Plaintiff's response due February 11, 2020, and
Defendants' reply due February 28, 2020.

Dated:   January 6, 2020            SO ORDERED.
         New York, New York




                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
